                 IN THE UNITED STATES DISTRICT COURT                        2/25/2020
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


MARY L. DEVERA, as Personal                       CV 18-59-BLG-TJC
Representative of the Estate of Trent
Vigus, deceased,
                                                  ORDER OF DISMISSAL
              Plaintiff,                          WITH PREJUDICE

vs.

XTO ENERGY, INC.,

                    Defendant.


      Pursuant to the parties’ Stipulation for Dismissal With Prejudice (Doc. 63),

and good cause appearing,

      IT IS HEREBY ORDERED that this action is dismissed with prejudice, with

each party to bear their own attorneys’ fees and costs.

      DATED this 24th day of February, 2020.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
